392 F.2d 661
PAXTON TRUCKING COMPANY, a corporation, and William Earl Bailey, Appellants,v.The CUDAHY PACKING COMPANY, Appellee.
No. 21652.
United States Court of Appeals Ninth Circuit.
April 17, 1968.

David Hagen (argued) of Guild, Guild & Cunningham, Reno, Nev., for appellant.
James A. Callahan (argued), Winnemucca, Nev., Peter Echeverria (argued), Reno, Nev., for appellee.
Before MADDEN, Judge of the Court of Claims, and MERRILL and BROWNING, Circuit Judges.
PER CURIAM.


1
With jurisdiction founded on diversity of citizenship, appellee has brought suit for property damage resulting from a collision between motor vehicles of the parties on U. S. Highway 40, near Winnemucca, Nevada.


2
The appeal challenges findings of the District Court following bench trial to the effect that appellant was guilty of negligence which was the proximate cause of the accident and that appellee was not guilty of contributory negligence.


3
We conclude, first, that neither issue, under the facts, was susceptible of determination as matter of law, but that determination was for the court as finder of the facts; second that in no respect can its findings be said to be clearly erroneous.


4
Affirmed.